Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered April 18, 1991, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 3 Vi to 7 years, unanimously affirmed.
Defendant’s various arguments concerning the court’s charge to the jury are unpreserved, and, in any event, without merit. Reversal is not required by the absence of a specific instruction that the indictment was not evidence, since the charge, as a whole, properly advised the jury (People v Hurk, 165 AD2d 687, 688, lv denied 76 NY2d 1021). Contrary to defendant’s argument on appeal, the court’s instruction on credibility did serve to inform the jury that it was up to them to decide whether defendant had in fact made the incriminating statements testified to by the arresting officer.
We have considered defendant’s other contentions and find them to be without merit. Concur — Carro, J. P., Ellerin, Kupferman and Kassal, JJ.